


PLEDGE AND ESCROW AGREEMENT
 
(in favor of YA Global Investments, L.P.)
 
PLEDGE AND ESCROW AGREEMENT (the “Agreement”) dated as of August 17, 2010, by 4
Sea-Sons LLC a Delaware limited liability company (the “Preferred Shareholder”),
Westport Energy, Acquisition, Inc., a Delaware corporation (the “Acquisition
Sub”), Carbonics Capital Corporation, a Delaware corporation (the “Parent”) and
each subsidiary, direct and indirect, of the Parent or Acquisition Sub listed on
Schedule I attached hereto or joined to this agreement in the future (the
“Subsidiary Pledgors,” collectively with the Parent, the Acquisition Sub and the
Preferred Shareholder, the “Pledgors”) in favor of YA Global Investments, L.P.,
an exempt Cayman Islands limited partnership (the “Pledgee”).
 
RECITALS:
 
A.           The Pledgee is the holder of certain secured convertible debetnures
issued by the Parent payable to the Pledgee, including without limitation those
listed on Schedule II attached hereto (collectively, the “Carbonics
Debentures”).
 
B.           The Parent and the Pledgee, among others, entered into the
following (collectively, as each may be amended and in effect, the “Collateral
Agreements”): (i) Global Security Agreement, dated as of January 11, 2008, (ii)
Global Guaranty Agreement, dated as of January 11, 2008, (iii) Global Pledge and
Escrow Agreement, dated as of January 11, 2008, and (iv) Intellectual Property
Security Agreement, dated as of January 11, 2008.
 
C.           Pursuant to the Collateral Agreements, the Pledgee has a perfected
first priority security interest in all assets of the Company.
 
D.           The Parent and the Pledgee, among others, entered into that certain
Ratification and Amendment Agreement dated as of the date hereof (as may be
amended and supplemented from time to time, the “Ratification Agreement”).
 
E.           The Ratification Agreement provides that the Carbonics Obligations
(as defined in the Ratification Agreement) are no longer cross-collateralized
and cross-defaulted with the other obligations under the Collateral Agreements
and confirms that the Pledgee shall continue to have a perfected first priority
security interest in all assets of the Company pursuant to this Agreement.
 
F.           Pursuant to the terms of the Ratification Agreement, certain of the
Pledgors executed and delivered to the pledge a certain Guaranty Agreement of
even date herewith (the “Guaranty”).
 
G.           It is a condition to the effectiveness of the Ratification
Agreement that the Parent and its Subsidiaries execute and deliver this
Agreement to the Pledgee to evidence the Pledgee’s continuing security interest
in and to the Collateral (as defined below) to secure all of the Obligations (as
defined below).
 
H.           The Preferred Shareholder has obtaining certain shares of Series C
Preferred Shares of the Parent (the “Preferred Shares”) which are subject to a
security interest in favor of the Pledgee pursuant to the Collateral Agreement.
 
I.           As a condition to the consent of the Pledgee to the transfer of the
Series C Shares, the Pledgee shall maintain a continuous first priority security
interest in the Preferred Shares pursuant to this Agreement.
 
J.           The parties to this Agreement desire to appoint DAVID GONZALEZ,
ESQ., as escrow agent (the “Escrow Agent”) to hold in escrow the certificates,
documents and other property related to the Pledged Securities (as defined
below) pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
TERMS AND CONDITIONS
 
1. Pledge and Security Interest.
(a) As collateral security for the prompt payment and performance in full of the
Obligations (as defined below) and subject to the terms and provisions of that
certain Intercreditor Agreement dated as of the date hereof between Pledgee and
New EarthShell Corporation (the “Intercreditor Agreement”), each Pledgor hereby
delivers, pledges and grants to the Pledgee, its successors and assigns, an
irrevocable, first priority security interest in (i) all the securities,
membership, partnership or other ownership interests or rights to purchase set
forth on Schedule III attached hereto, and (ii) all securities, membership,
partnership or other ownership interests obtained in the future by a Pledgor
(collectively, the “Pledged Securities”), including, without limitation: (A) all
of the Pledgors’ interests in respect of the Pledged Securities and Pledgors’
interests in all profits and distributions to which the Pledgors shall at any
time be entitled in respect of such Pledged Securities and (B) to the extent not
otherwise included, all proceeds, dividends, warrants, options, rights,
instruments, and other property from time to time received or otherwise
distributable in respect of or in exchange of any or all of the foregoing
(collectively, the “Pledged Collateral”).
(b) The term “Obligations” shall mean and include (i) any and all debts,
liabilities, obligations, covenants and duties owing by any Pledgor (except for
the Preferred Shareholder) to the Pledgee, including without limitation,
pursuant to this Agreement or the Guaranty, and (ii) with respect to the
Preferred Shareholder all amounts owed by the Parent to the Pledgee under the
Debentures, in each case, now existing or hereafter arising of every nature,
type, and description, whether liquidated, unliquidated, primary, secondary,
secured, unsecured, direct, indirect, absolute, or contingent, and whether or
not evidenced by a note, guaranty or other instrument, and any amendments,
extensions, renewals or increases thereof, and including any interest accruing
thereon after insolvency, reorganization or like proceeding relating to the
Pledgors, whether or not a claim for post-petition interest is allowed in such
proceeding, and all costs and expenses of the Pledgee incurred in the
enforcement, collection or otherwise in connection with any of the foregoing,
including, but not limited to, reasonable attorneys’ fees and expenses and all
obligations of the Pledgors to the Pledgee to perform acts or refrain from
taking any action.
2. Delivery of Pledged Securities.
(a) Simultaneously with the execution of this Agreement, each Pledgor shall
deliver to the Escrow Agent, and the Escrow Agent shall hold in escrow pursuant
to the terms of this Agreement, stock certificates, membership interest
certificates or other certificated securities made out in favor of such Pledgor
representing the Pledged Securities together with stock powers or membership
interest powers duly executed in blank and with medallion bank guarantees or
other instruments and documents as the Pledgee may reasonably request the
(“Transfer Documents”).
(b) After the execution of this Agreement, promptly upon any Pledgor acquiring
any Pledged Securities, and any original certificates or other instruments or
documents representing such Pledged Securities, such Pledgor shall deliver or
cause to be delivered to the Escrow Agent the Pledged Securities and related
Transfer Documents.
(c) Each delivery of Pledged Securities shall be accompanied by a schedule
describing the Pledged Securities theretofore and then being pledged hereunder,
which schedule shall be attached hereto as Schedule II and made a part
hereof.  Each schedule so delivered shall supplement any prior schedules so
delivered.
(d) If a Pledgor receives, or become entitled to receive any other property
(whether by reclassification, readjustment, or other change in the capital
structure of such Pledgor, or in any other manner), such additional or other
property shall constitute Pledged Collateral, and such additional interest shall
be recorded in the name of the Pledgee and delivered directly to the Escrow
Agent to be held as Pledged Collateral.  If, notwithstanding the foregoing, a
Pledgor receives any distribution or other property which should have been paid
or delivered directly to the Pledgee or which was paid to such Pledgor in
violation of this Section 2, such Pledgor shall receive the distribution or
property in trust for the benefit of the Pledgee, shall segregate such
distribution or property form the other property or funds of such Pledgor, and
deliver it immediately to the Escrow Agent in the form received (with any
necessary endorsement).
(e) Such stock certificates, membership interest certificates, other property
and Transfer Documents shall be held by the Escrow Agent until the satisfaction
in full of all the Obligations.
3. Voting Rights Relating to Pledged Securities. During the term of this
Agreement, so long as no Event of Default shall have occurred, each Pledgor
shall have the right to vote the Pledged Securities, to the extent such right
exists, on all questions for all purposes not inconsistent with the terms of
this Agreement.  Upon the occurrence of an Event of Default, the Pledgee shall
thereafter have, at its discretion, the option to exercise all voting and/or
other consensual rights and powers pertaining to the Pledged Securities, subject
to the Ownership Limitation set forth below.
4. Dividends and Other Income.  All cash and non-cash distributions and
dividends related to the Pledged Securities shall be delivered to the Escrow
Agent.  Upon the occurrence of an Event of Default, the Pledgee shall be
entitled to receive dividends and other distributions (cash or non-cash) related
to the Pledged Securities.
5. 
5. Release of Pledged Securities from Pledge. Upon the indefeasible payment or
satisfaction in full of all the Obligations, the parties hereto shall notify the
Escrow Agent to such effect in writing. Promptly upon receipt of such written
notice (and subject to the terms and provisions of the Intercreditor Agreement),
the Escrow Agent shall return to each Pledgor the Transfer Documents and the
certificates representing the Pledged Securities (collectively the “Pledged
Materials”), whereupon any and all rights of the Pledgee in the Pledged
Materials shall be terminated.
6. Event of Default. An “Event of Default” shall be deemed to have occurred
under this Agreement upon an Event of Default under any of the Transaction
Documents.
7. Remedies.
a. Upon and anytime after the occurrence of an Event of Default, the Pledgee
shall have the right to require the Escrow Agent to deliver the Pledged
Securities to the Pledgee in accordance with the following procedure: (a) the
Pledgee shall provide written notice of such Event of Default (the “Default
Notice”) to the Escrow Agent, with a copy to the Pledgors; (b) in a Default
Notice the Pledgee shall specify the number of Pledged Securities to be
delivered to the Pledgee (subject to the Ownership Limitation set forth below);
and (c) as soon as practicable after receipt of a Default Notice, the Escrow
Agent shall deliver the Pledged Securities along with the applicable Transfer
Documents to the Pledgee.
b. Whenever an Event of Default occurs, the Pledgee shall have, and may exercise
with respect to the Pledged Collateral, in such order and manner as it
determines, all rights and remedies of a secured party under the Uniform
Commercial Code as in effect in the State of New Jersey (the “UCC”) and under
any other applicable law, as the same may from time to time be in effect, as
well as those rights granted herein, under the Security Agreement and any other
agreement now or hereafter in effect between the Pledgee and the
Pledgors.  Without limiting the generality of the foregoing, whenever an Event
of Default exists, the Pledgee may sell or otherwise dispose of all or part of
the Pledged Collateral upon prior notice to the Pledgors, by public or private
sale, in one or more transactions, and in such order as the Pledgee determines.
Proceeds realized from such sales and dispositions shall be applied first to the
Pledgee’s costs and expenses in connection therewith and then to the Obligations
in such order as the Pledgee determines.
c. Pledgors recognize that the Pledgee may be unable to effect a public sale of
all or a part of the Pledged Collateral by reason of certain provisions
contained in the Securities Act of 1933, as amended (the “Securities Act”) and
the securities laws of various states, and may be compelled to resort to one or
more private sales to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire the Pledged Collateral for their own
account, for investment and without a view to the distribution or resale
thereof.  The Pledgors understand that private sales so made may be at prices
and other terms less favorable than if the Pledged Collateral were sold at
public sales, and agree that the Pledgee has no obligation to delay the sale of
the Pledged Collateral for the period of time necessary to permit the Pledgee to
register the Pledged Collateral for sale under the Securities Act or such state
laws.  Pledgors agree that private sales under the foregoing circumstances shall
be deemed to have been made in a commercially reasonable manner.
d. At any public (or, to the extent permitted by applicable law, private) sale
made pursuant to this Section 7, the Pledgee may bid for or purchase, free from
any right of redemption, stay or appraisal on the part of any Pledgor (all said
rights being also hereby waived and released), the Pledged Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to it from such Pledgor as a credit against the
purchase price, and it may, upon compliance with the terms of sale, hold, retain
and dispose of such property without further accountability to such Pledgor
therefor.  As an alternative to exercising the power of sale herein conferred
upon it, the Pledgee may proceed by a suit or suits at law or in equity to
foreclose upon the Pledged Collateral and to sell the Pledged Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 7 shall be deemed
to conform to the commercially reasonable standards as provided in Section 9-627
of the UCC.
e. To the extent that the net proceeds received by the Pledgee are insufficient
to satisfy the Obligations in full, the Pledgee shall be entitled to a
deficiency judgment against each Pledgor for such amount.  The Pledgee shall
have the absolute right to sell or dispose of the Pledged Securities in any
manner it sees fit and shall have no liability to any Pledgor or any other party
for selling or disposing of such Pledged Securities even if other methods of
sales or dispositions would or allegedly would result in greater proceeds than
the method actually used.  Each Pledgor shall remain liable for shortfalls, if
any, that may exist after the Pledgee has exhausted all remedies hereunder.
f. Each right, power and remedy of the Pledgee provided for in this Agreement,
any Loan Instruments or any Other Loan Documents shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee of any one or more of
the rights, powers or remedies provided for in this Agreement, any Loan
Instrument or any Other Loan Document or now or hereafter existing at law or in
equity or by statute or otherwise shall not preclude the simultaneous or later
exercise by the Pledgee of all such other rights, powers or remedies, and no
failure or delay on the part of the Pledgee to exercise any such right, power or
remedy shall operate as a waiver thereof.  No notice to or demand on any Pledgor
in any case shall entitle any Pledgor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Pledgee to any other further action in any circumstances without demand or
notice.  The Pledgee shall have the full power to enforce or to assign or
contract its rights under this Agreement to a third party.
g. All costs and expenses incurred by the Pledgee in enforcing this Agreement,
in realizing upon or protecting any Pledged Collateral and in enforcing and
collecting any Obligations or any guaranty thereof (including, without
limitation, if the Pledgee retains counsel for advice, suit, appeal, insolvency
or other proceedings under the Bankruptcy Code (11 U.S.C. §§ 101 et seq.) or
otherwise, or for any of the above purposes, the actual attorneys’ fees incurred
by Pledgee), shall constitute part of the Obligations, and all such costs and
expenses are secured by the Pledged Collateral, as well as by all other property
serving as security for the Obligations.
h. Notwithstanding anything to the contrary, in no event shall the Pledgee have
the right to acquire, vote, or receive from the Escrow Agent such number of
Pledged Securities which would cause the Pledgee, together with its affiliates,
to beneficially own or have the right to convert into (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934 and the
rules promulgated thereunder (the “Exchange Act”) in excess of 4.99% of any
class of equity securities registered pursuant to Section 12 of the Exchange Act
(the “Ownership Limitation”) unless the Pledgee waives such limitation by
providing 65 days’ advance written notice.
8. Representations, Warranties and Covenants.  Each Pledgor represents, warrants
and covenants that:
(a) each Pledgor (i) is and will at all times continue to be the legal,
beneficial and record owner of, the Pledged Securities indicated on Schedule II;
(ii) has good and valid title to all Pledged Securities pledged by it hereunder,
except for the prior pledges and liens set forth on Schedule 4.2 of the Security
Agreement, subject to no pledge, lien, mortgage, hypothecation, security
interest, charge, option or other encumbrance whatsoever (collectively, the
“Liens”); and (iii) will make no assignment, pledge, hypothecation or transfer
of, or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than pursuant hereto.
(b) Each Pledgor has full power, authority and legal right to pledge all the
Pledged Collateral pledged pursuant to this Agreement.
(c) all the Pledged Securities have been duly authorized and validly issued, are
fully paid and (to the extent representing the capital stock of a corporation)
non-assessable and are subject to no options to purchase or similar rights.
(d) Each Pledgor covenants and agrees to take all reasonable steps to defend the
Pledgee’s right, title and security interest in and to the Pledged Securities
and the proceeds thereof against the claims and demands of all persons
whomsoever (other than the Pledgee and the Escrow Agent); and each Pledgor
covenants and agrees that it will have like title to and right to pledge any
other property at any time hereafter pledged to the Pledgee as collateral
hereunder and will likewise take all reasonable steps to defend the right
thereto and security interest therein of the Pledgee.
(e) Each Pledgor covenants and agrees to take no action which would violate or
be inconsistent with any of the terms of this Agreement, any Loan Instruments or
any Other Loan Documents, or which would have the effect of impairing the
position or interests of the Pledgee under this Agreement, any Loan Instruments
or any Other Loan Documents.
(f) The Pledgors will, promptly upon request, provide to the Pledgee all
information and evidence it may reasonably request concerning the Pledged
Collateral to enable the Pledgee to enforce the provisions of this Agreement.
(g) Upon the filing of all appropriate financing statements under the UCC, all
steps necessary to create and perfect the security interest created by this
Agreement as a valid and continuing first lien on and first perfected security
interest in the Pledged Collateral in favor of the Pledgee prior to all other
Liens will have been taken. With respect to membership interests, each Pledgor
represents and warrants that such issuer Pledgor has opted into Article 8 of the
UCC; provided, however, that the membership interests hereunder shall be deemed
“securities” for purposes of UCC compliance only and Pledgor acknowledges and
agrees that the act of opting into Article 8 of the UCC alone does not
categorize said interests as “securities” under any federal investment company
laws or federal or state securities laws.
9. Concerning the Escrow Agent.
a. The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.
b. Subject to the terms and conditions of this Agreement with respect to
delivering the Pledged Collateral to the Pledgee, the Escrow Agent agrees to
hold the Pledged Collateral that are in its “possession” or “control” (as
defined in the UCC) (or in the possession or control of its agents or bailees)
as agent or as bailee, as the case may be, and on behalf of and for the Pledgee
for the purpose of perfecting the security interest granted to the Pledgee in
such Pledged Collateral by possession or control.
c. The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of such certificates, monies, instruments, or other
document received by it as such escrow holder, and for the disposition of the
same in accordance with the written instruments accepted by it in the escrow.
d. The Pledgee and the Pledgors hereby agree, to defend and indemnify the Escrow
Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits, or proceedings at law or in equity, or any other expenses, fees,
or charges of any character or nature which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
connection therewith, to indemnify the Escrow Agent against any and all
expenses, including attorneys’ fees and costs of defending any action, suit, or
proceeding or resisting any claim in connection with this Agreement.  The Escrow
Agent shall be vested with a lien on all property deposited hereunder, for
indemnification of attorneys’ fees and court costs regarding any suit,
proceeding or otherwise, or any other expenses, fees, or charges of any
character or nature, which may be incurred by the Escrow Agent by reason of
disputes arising between the makers of this escrow as to the correct
interpretation of this Agreement and instructions given to the Escrow Agent
hereunder, or otherwise, with the right of the Escrow Agent, regardless of the
instructions aforesaid, to hold said property until and unless said additional
expenses, fees, and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgors.
e. If any of the parties shall be in disagreement about the interpretation of
this Agreement, or about the rights and obligations, or the propriety of any
action contemplated by the Escrow Agent hereunder, the Escrow Agent may, at its
sole discretion deposit the Pledged Materials with the Clerk of the United
States District Court of New Jersey, sitting in Newark, New Jersey, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Pledgors, and the Pledgee for all costs, including reasonable
attorneys’ fees in connection with the aforesaid proceeding, and shall be fully
protected in suspending all or a part of its activities under this Agreement
until a final decision or other settlement in the proceeding is received.
f. The Escrow Agent may consult with counsel of its own choice (and the costs of
such counsel shall be paid by the Pledgors and the Pledgee) and shall have full
and complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent shall not be liable for any mistakes of fact or error of judgment,
or for any actions or omissions of any kind, unless caused by its willful
misconduct or gross negligence.
g. The Escrow Agent may resign upon ten (10) days’ written notice to the parties
in this Agreement. If a successor Escrow Agent is not appointed within this ten
(10) day period, the Escrow Agent may petition a court of competent jurisdiction
to name a successor.
10. Conflict Waiver. Each Pledgor hereby acknowledges that the Escrow Agent is
general counsel to the Pledgee and its parent company, a partner in the general
partner of the parent of the Pledgee, and counsel to the Pledgee in connection
with the transactions contemplated and referred herein. The Pledgors agree that
in the event of any dispute arising in connection with this Agreement or
otherwise in connection with any transaction or agreement contemplated and
referred herein, the Escrow Agent shall be permitted to continue to represent
the Pledgee and the Pledgors will not seek to disqualify such counsel and waives
any objection the Pledgors might have with respect to the Escrow Agent acting as
the Escrow Agent pursuant to this Agreement.
11. Appointed Attorney-in-Fact.  Each Pledgor hereby appoints the Pledgee and
any other officer or agent thereof as the true and lawful attorney-in-fact of
such Pledgor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instrument that Pledgee may deem
reasonably necessary or advisable (in its reasonable judgment) to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, the Pledgee shall
have the right, (i) upon the occurrence and during the continuance of an Event
of Default, with full power of substitution either in any Pledgee’s name or in
the name of such Pledgor, to endorse checks, drafts, orders and other
instruments for the payment of money payable to a Pledgor representing any
interest or dividend or other distribution payable in respect of the Pledged
Collateral or any part thereof or on account thereof and to give full discharge
for the same; and (ii) upon the occurrence and during the continuance of an
Event of Default, with full power of substitution either in the Pledgee’s name
or in the name of such Pledgor, to ask for, demand, sue for, collect, receive
and give acquittance for any and all moneys due or to become due under and by
virtue of any Pledged Collateral, to settle, compromise, prosecute or defend any
action, claim or proceeding with respect thereto, and to sell, assign, endorse,
pledge, transfer and to make any agreement respecting, or otherwise deal with,
the same.
12. Additional Pledgors. Pursuant to Section 6.12 of the Security Agreement,
each subsidiary of the Pledgors that was not in existence or not a subsidiary on
the date of the Security Agreement is required to become a Pledgor and to enter
in this Agreement as a Pledgor upon becoming a subsidiary. Such subsidiary shall
become a Pledgor hereunder with the same force and effect as if originally named
as a Pledgor herein.  The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new Pledgor
as a party to this Agreement.
13. Notices. Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:
If to the Pledgee:
YA Global Investments, L.P.
101 Hudson Street-Suite 3700
Jersey City, New Jersey 07302
Attention: Mark Angelo
Portfolio Manager
Telephone:  (201) 985-8300
Facsimile:  (201) 985-8266
 
With a copy to:
 
 
 
 
 
David Gonzalez, Esq.
Yorkville Advisors, LLC
101 Hudson Street, Suite 3700
Jersey City, NJ 07302
Telephone:  (201) 985-8300
Facsimile:  (201) 985-8744
 
And if to any Pledgor:
c/o Carbonics Capital Corporation
One Penn Plaza, Suite 1612
New York, New York 10119
Attention:   Chief Executive Officer
Telephone: (212) 994-5374
Facsimile:   (646) 572-6336
 

Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.
 
14. Binding Effect. All of the covenants and obligations contained herein shall
be binding upon and shall inure to the benefit of the respective parties, their
successors and assigns.
15. Governing Law; Venue; Service of Process. The validity, interpretation and
performance of this Agreement shall be determined in accordance with the laws of
the State of New Jersey without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in Hudson
County, New Jersey or Federal district courts located in Newark, New Jersey, and
expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, sitting in Hudson County and the United States District Court for the
District of New Jersey sitting in Newark, New Jersey for the adjudication of any
civil action asserted pursuant to this Paragraph, provided, however, that
nothing herein shall prevent the Pledgee from enforcing its rights and remedies
(including, without limitation, by filing a civil action) with respect to the
Collateral and/or the Pledgors in any other jurisdiction in which the Collateral
and/or the Pledgors may be located.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.
16. JURY TRIAL. AS A MATERIAL INDUCEMENT FOR THE PLEDGEE TO MAKE FINANCIAL
ACCOMMODATIONS TO ANY PLEDGOR, EACH PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OF THE OTHER
DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.
17. Enforcement Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.
18. No Penalties. No provision of this Agreement is to be interpreted as a
penalty upon any party to this Agreement.
19. Remedies Cumulative. No remedy herein conferred upon any party is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity, by statute, or otherwise. No single or
partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.
20. Severability. If any provision of this Agreement is, for any reason, invalid
or unenforceable, the remaining provisions of this Agreement will nevertheless
be valid and enforceable and will remain in full force and effect.  Any
provision of this Agreement that is held invalid or unenforceable by a court of
competent jurisdiction will be deemed modified to the extent necessary to make
it valid and enforceable and as so modified will remain in full force and
effect.
21. Amendment and Waiver. This Agreement may be amended, or any provision of
this Agreement may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto. The waiver by any such party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other breach.  The Pledgee’s failure to exercise any right, remedy
or option under this Agreement or other agreement between the Pledgee and the
Pledgors or delay by Pledgee in exercising the same will not operate as a
waiver.  No waiver by Pledgee shall affect its right to require strict
performance of this Agreement.
22. Further Assurances. Each party will execute all documents and take such
other actions as the other parties may reasonably request in order to consummate
the transactions provided for herein and to accomplish the purposes of this
Agreement.
23. Liability of Pledgors.  Notwithstanding any provision herein, the Pledgors,
and each of them, are and shall be jointly and severally liable for any and all
Obligations (whether any such Obligation is specified as an obligation of the
Pledgors or of any of them).
24. Entire Agreement. This Agreement and the other documents or agreements
delivered in connection herewith set forth the entire understanding of the
parties with respect to the subject matter hereof, and shall not be modified or
affected by any offer, proposal, statement or representation, oral or written,
made by or for any party in connection with the negotiation of the terms hereof,
and may be modified only by instruments signed by all of the parties hereto.
25. Counterparts. This Agreement may be executed and delivered by exchange of
facsimile signatures of the Pledgee and the Pledgors, and those signatures need
not be affixed to the same copy.  This Agreement may be executed in any number
of counterparts.
26. Pledged Collateral Under Security Agreement.  This Agreement is supplemental
to, and not in limitation of, the Security Agreement. In the event of a conflict
between the terms of this Agreement and of the Security Agreement related to the
Pledged Collateral, the terms of this Agreement shall control.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

 
 
 
 

IN WITNESS WHEREOF, each Pledgor has caused this Pledge and Escrow Agreement to
be executed by its respective duly authorized officer, as of the date first
above written.
 


 
CARBONICS CAPITAL CORPORATION
 
By:_/s/ Stephen Schoepfer______________
Name:  Stephen Schoepfer
Title:    Chief Executive Officer
 


 
WESTPORT ACQUISITION, INC.
 
By:_/s/ Stephen Schoepfer______________
Name:  Stephen Schoepfer
Title:    Chief Executive Officer
 


 
WESTPORT ENERGY, LLC
 
By:_/s/ Stephen Schoepfer______________
Name:  Stephen Schoepfer
Title:    Manager
 


 
4 SEA-SONS LLC
 
By:_/s/ Stephen Schoepfer______________
Name:  Stephen Schoepfer
Title:    President
 


 


 


 


 

 
 
 
 

IN WITNESS WHEREOF, the undersigned acknowledge and agree to the terms and
conditions of this Pledge and Escrow Agreement as of the date first above
written.
 

 
 
YA GLOBAL INVESTMENTS, L.P.
By Yorkville Advisors, LLC,
Its Investment Manager
 
 
By:_/s/ Troy Rillo   ___________________
Name:  Troy Rillo
Title:    Senior Managing Director
 
     
ESCROW AGENT
By:_/s/ David Gonzalez, Esq. ___________
Name:  David Gonzalez, Esq.


 
 
 
 

SCHEDULE I
(Subsidiary Pledgors)


Westport Energy, LLC, a Delaware limited liability company

 
 
 
 



SCHEDULE II
(Convertible Debentures)


Secured Convertible Debenture No. CCP-3 dated October 12, 2005 issued by
Carbonics to the Secured Party in the original principal amount of $1,475,000.
 
Secured Convertible Debenture No. CCP-4 dated February 8, 2006 issued by
Carbonics to the Secured Party in the original principal amount of $3,050,369.
 
Secured Convertible Debenture No. GSHF-3-1 dated June 26, 2007 issued by
Carbonics to the Secured Party in the original principal amount of $570,000.
 
Secured Convertible Debenture No. CICS-5 dated June 30, 2009 issued by Carbonics
to the Secured Party in the original principal amount of $4,000,000.
 
Secured Convertible Debenture No. CICS-7 dated August 17, 2010 issued by
Carbonics to the Secured Party in the original principal amount of $650,000.
 

 
 
 
 

SCHEDULE III
(Pledged Securities)




Pledged by 4 Sea-Sons LLC:


972,032 Series C Preferred Shares of Carbonics Capital Corporation.




Pledged by Carbonics Capital Corporation:


1,000 shares of common stock representing 100% of the issued and outstanding
capital stock of Westport Energy Acquisition, Inc. (Certificate Number WEA 001)


Pledged by Westport Energy Acquisition, Inc.:


100 LLC membership interests representing 100% of the issued and outstanding
membership interests in Westport Energy, LLC.  (Certificate Number 1)











 
 
 
 

SCHEDULE III
(Disclosure Schedule)


[to attach]



